United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2259
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Joel Higuera,                           *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: November 4, 2002

                                  Filed: November 12, 2002
                                   ___________

Before WOLLMAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Postal inspector Daniel Medrano discovered methamphetamine in an Express
Mail package (“the package”) sent from California to Nebraska. Inspectors
conducted a controlled delivery, and arrested Joel Higuera after he accepted delivery
of the package. Higuera moved to suppress the methamphetamine, arguing Inspector
Medrano lacked reasonable suspicion to seize the package from the delivery process
and subject it to additional investigation that lead to discovery of the
methamphetamine. The district court* denied Higuera’s motion. Higuera pleaded
guilty, reserving the right to challenge the denial of the motion to suppress on appeal.
Higuera now appeals. “We review the denial of the district court’s motion to suppress
de novo but review the underlying factual determinations for clear error, giving ‘due
weight’ to the inferences of the district court and law enforcement officials.” United
States v. Replogle, 301 F.3d 937, 938 (8th Cir. 2002).

        A postal inspector checking Express Mail packages in a drug-interdiction
program brought the package to Inspector Medrano’s attention. Inspector Medrano
set the package aside for further investigation, noting it had several qualities in
common with a profile of packages containing illegal drugs. Inspector Medrano later
testified that the following factors raised suspicion that the package contained illegal
drugs: the package was mailed late in the day, the package had a handwritten label,
affixed on the bottom of the package, and was paid for in cash, the package’s seams
were taped, the package weighed more than the typical Express Mail package, and the
package was sent from Los Angeles, California. At the time Inspector Medrano set
the package aside, it was too late in the day to conduct the next step in the
investigation procedure – verify names and addresses of the sender and recipient on
the label. Postal inspectors waited until the following morning to verify the names
and addresses on the label. Postal inspectors could not confirm that the listed
recipient “Joel Rodriguez” was associated with the listed delivery address. The
inspectors then presented the package to Orkus, a dog trained to detect drugs. The
dog alerted to the package. Inspectors obtained a search warrant, then searched the
package, finding the methamphetamine.




      *
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska, adopting the report and recommendations of United States
Magistrate Judge David L. Piester.

                                          -2-
        Higuera argues Inspector Medrano lacked reasonable suspicion to set aside the
package for investigation because the factors used to support reasonable suspicion are
applicable to a large number of parcels innocently mailed from one individual to
another individual. Higuera also contends that the address verification failure cannot
be used to support reasonable suspicion because Inspector Medrano was not aware
of this discrepancy at the time of the seizure. The Government concedes that because
setting the package aside for address verification altered the package’s delivery
schedule, the package was seized when Inspector Medrano removed the package from
the delivery process for address verification. Thus, in evaluating whether Inspector
Medrano had reasonable suspicion to detain the package, we must look only to those
factors apparent to Inspector Medrano before the address verification and the dog
sniff.

       Each factor listed by Inspector Medrano, considered alone, is consistent with
innocent mail use. Innocent characteristics, however, when observed as a whole by
a trained law enforcement officer, can give rise to reasonable suspicion. United
States v. Demoss, 279 F.3d 632, 636 (8th Cir. 2002). To support a conclusion that
the seizure was justified by reasonable suspicion, the record must explain why
seemingly innocent factors, when viewed in light of the law enforcement officer’s
training and experience, led the officer reasonably to suspect the package contained
contraband. United States v. Johnson, 171 F.3d 601, 604 (8th Cir. 1999). The record
supports a finding of reasonable suspicion in this case. Inspector Medrano had been
a postal inspector for twenty years and a prohibited mailing specialist for over a year.
The package was seized as part of a specific drug-interdiction program, staffed by
prohibited mailing specialists from around the country. Inspector Medrano testified
that approximately ninety-five percent of Express Mail customers are businesses.
Inspector Medrano testified that in his training and experience, individuals trafficking
in narcotics use Express Mail services because it is fast, arrives at a predictable time
on a predictable day, can be tracked on the internet, and is relatively inexpensive
when compared with other methods of distribution. Further, Inspector Medrano

                                          -3-
explained how each apparently innocent factor, viewed in light of his training and
experience, raised the suspicion that the package contained illegal narcotics. Persons
mailing narcotics often choose to send packages late in the day, so the sender can
blend in with other last-minute patrons, and would send the package on a Thursday
or Friday, anticipating that the package would arrive by the weekend. Persons
mailing narcotics typically hand-write the label, and if nervous, may attach the label
improperly. Persons mailing narcotics typically pay in cash, to avoid leaving an
additional record of the transaction. The package weighed seven pounds, ten ounces,
and typical Express Mail weighs less than one pound. Drug packages are often
heavily taped to prevent the contents from leaking or odors from being detected.
Finally, the package was sent from Los Angeles, a source city for illegal narcotics.
These factors, viewed in light of Inspector Medrano’s experience, provided
reasonable suspicion to detain the package for further investigation.

      We thus affirm the district court’s denial of Higuera’s motion to suppress. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-